Filed 2/18/16 P. v. Williams CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069352
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. BF147597A)
                   v.

MARTY JAY WILLIAMS,                                                                      OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John R.
Brownlee, Judge.
         Robert Navarro, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Poochigian, J. and Smith, J.
       Appellant Marty Jay Williams appeals from a court finding that he violated his
probation in case No. BF147597A. Following independent review of the record pursuant
to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On March 27, 2013, at approximately 7:49 p.m., officers responding to a report of
people loitering arrived at a location on Martin Luther King Boulevard in Bakersfield,
California, where five gang members, including Williams, were huddled in a circle. The
gang members then began walking away from each other attempting to leave. Officers
conducted a parole search of Williams and found a baggie containing marijuana. The
officers searched the area where the suspects had been gathered in a circle and found a
baggie containing a brick of marijuana weighing 164 grams. The marijuana obtained
from Williams appeared to have come from the brick.
       On March 29, 2013, the district attorney filed a complaint charging Williams with
possession for sale of marijuana, a gang enhancement (Pen. Code, § 186.22, subd.
(b)(1))1, a serious felony enhancement (§ 1192.7, subd. (c)(28)), three prior prison term
enhancements (§ 667.5, subd. (b)), and with having a prior conviction within the meaning
of the three strikes law (§ 667, subds. (b)-(i)).
       On April 12, 2013, Williams pled no contest to possession for sale of marijuana
and admitted the prior strike conviction allegations in exchange for the dismissal of the
remaining enhancements, an indication by the court that it would strike his prior strike
conviction, and a grant of felony probation.
       On May 10, 2013, per his negotiated plea, the court struck Williams’s prior strike
conviction, suspended imposition of sentence, and placed Williams on felony probation
for three years, conditioned on Williams serving 90 days in local custody.


1      All further statutory references are to the Penal Code.


                                               2
       On October 22, 2013, Williams was arraigned on a probation violation and the
court revoked his probation.
       At a hearing on February 26, 2014, the court found that Williams violated his
probation based on his conviction of attempted voluntary manslaughter (§§ 664/192,
subd. (a)) and two counts of assault with a deadly weapon (§ 245, subd. (a)(1)) in case
No. BF151132B.
       On April 15, 2014, the court sentenced Williams to the aggravated term of three
years, which it ran concurrent to an aggregate term of 23 years Williams received in case
No. BF151132B.
       Williams’s appellate counsel has filed a brief that summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Except for asking for an extension of
time that was granted, Williams has not filed a response to this court’s invitation to
submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3